3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 1 of 8




      📲 Why are tech stocks
      falling?
      Monday, March 8, 2021 by Robinhood Snacks | Disclosures




                                                 Correct yourself, before you wreck yourself

https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                               1/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 2 of 8




                                                            Last Week’s Market Moves
              Dow Jones                                   S&P 500                      Nasdaq
              31,496 (+1.82%)                             3,842 (+0.81%)               12,920 (-2.06%)


              Bitcoin
              $48,665 (+2.62%)




      Hey Snackers,


      Happy International Women's Day! This year’s theme is “Choose to Challenge.” It was
      created to celebrate women's achievements — and inspire us to continue challenging
      gender injustices in the world today.


      The US economy added an expectation-beating 379K jobs in February, thanks to a sharp
      rebound in restaurant hiring. On Saturday, the Senate narrowly passed President Biden's
      $1.9T Covid relief package. Tomorrow, the House votes on approving changes made by the
      Senate.


      On our pod: A 10-second video of LeBron dunking just sold for $200K. We're talking Non-
      Fungible Tokens (NFTs) on our snackable pod.




           Correct


      1. Tech stocks move toward “correction” territory:
      we break it down

      Do you remember?... the 21st of December (cue: Earth, Wind, and Fire jam). Back then: the
      stock market was hitting record highs left and right, and tech stocks were leading the
      charge. After peaking in mid-February, markets have fallen back to around December levels.
      Tech stocks got hit especially hard: the tech-heavy Nasdaq index is down 8% from its
      February 12th peak, and is up less than 2% for the year (after being up 11% at its high).

https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                         2/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 3 of 8
               Tech stocks are near “correction” territory: A drop of 10% or more from the most
               recent high. Corrections can hit assets (like stocks), indexes (like the Nasdaq), or


               entire markets. On Friday, the Nasdaq brieﬂy hit a correction, when it was down 12%
               since Feb. 12.
               Big Tech inﬂuences the whole market, which is reﬂected in the S&P 500 index. On
               Feb. 12: Apple, Microsoft, Amazon, Tesla, and Facebook made up a whopping 21% of
               the S&P 500’s value.
               BTW: If the market falls 20% below its recent peak, it turns from a correction into a
               “bear market.” We saw that happen from February to March of last year, when Covid
               hit.

      Why it's going down... Some investors think the tech sector is overvalued. Rising interest
      rates and inﬂation fears are also a huge part of it. Some worry that the Fed will raise interest
      rates to curb potential inﬂation, despite Jerome Powell saying (multiple times) that it’s
      unlikely to happen soon. To see why higher interest rates can be bad for stocks, check out
      our explainer.


               Combine these with the vaccine rollout and economic recovery, and you’ll see why
               stocks that were crushing it mid-pandemic are falling now.
               A few examples: Peloton, Zoom, Square, and Teladoc are all down over 20% since
               February’s peak.



      THE TAKEAWAY

      Corrections are normal... For long-term investors, a correction can be like a small dip in the
      hill toward reaching investing goals. Historically, the market has recovered from corrections
      (though some took longer than others). While they might be painful short-term, corrections
      can help "correct" the prices of overvalued stocks. Markets were frothy at their peak — a
      correction is kind of like a barista skimming off foam. In the past, they've been followed by
      periods of growth. The US stock market has had more than 25 corrections since WWII.




           Highs


      2. Who's up...
https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                         3/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 4 of 8




      Right in the bullseye... Target nailed it last year. Sales jumped a record 20%, up $15B+ from
      2019 — that's more than Target's total sales growth over the last 11 years. Online order
      pickup and delivery soared, as you grabbed mini wafﬂe makers curbside. Target's 1.9K US
      stores are key to its success: Tarjay uses stores as fulﬁllment hubs, and 95% of sales came
      from stores in 2020. Customers who shop both in-store and digitally spend ~4X more money
      than those who shop only in-store — and nearly 10X more than online-only shoppers. That's
      why Target plans to invest $4B into stores each year.


      Forgot the cashew pesto... Instacart raised $265M in fresh funding, catapulting it to a $39B
      valuation — that's more than double its last valuation in October. It's the second time in a
      year that Instacart's valuation has doubled after bagging venture capital $$$. No shocker
      there: grocery and delivery have thrived during the pandemic — Instacart has both. In June
      of last year, Instacart claimed more than half of the online grocery delivery market. Now, it's
      reportedly considering going public through a direct listing.




           Lows


      3. ...and who's down

      Chip-pocalypse Now... The global chip shortage is continuing to hurt car makers, from GM to
      Ford. The latest to get hit: Tesla's Chinese rival Nio. Nio shares plunged 17% for the week,
      after it said that chip-pocalypse will hurt its electric car production next quarter. FYI: the
      average car contains 50 to 150 chips. Nio's production capacity will fall to 7.5K cars per
      month, down from 10K. But Nio's founder expects they can bump up production again in July.


      Call me by your name... Oscar is the Millennial startup that's simplifying health insurance.
      ICYMI: American health insurance is (in)famously complex. Oscar wants to put a friendly
      face on it. Oscar's NYSE debut was less friendly: the stock has plunged 14% since Oscar
      went public on Wednesday. Investors weren't wowed by its 2020 earnings: sales fell 5%
      from 2019, and it lost $407M. But Oscar could beneﬁt from the growth of the gig economy,
      since its core customers don't have insurance through employers (think: DoorDash drivers).



https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                        4/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 5 of 8




      What else we’re Snackin’

           Check: How the Senate's $1.9T stimulus bill differs from the House version.

           Learn: 11 simple ways to improve your memory (we already forgot them).

           Sweat: This is your brain on exercise — it's a workout for your mind, too.

           Act: How to follow up with someone who's not getting back to you (the right way).

           Do: Six habits for living a full life, with six #inspiring quotes to match.

           Achieve: How a woman who came to the US with $300 became a NASA ﬂight director.




      Snacks Daily Podcast
      "Amazon Go as a service... or Amazon GaaS, for short."


      Airport legend Hudson opened an Amazon-powered cashierless store, so you can grab
      Cheetos mid-sprint to C1. But Amazon is also opening its own stores.


      The big question: own or license? Tune in to our 15-minute pod to ﬁnd out.




      Snack Fact of the Day
      In 1893, New Zealand became the ﬁrst country to give women the right to vote (but not run
      for ofﬁce) — the last was Saudi Arabia in 2015

https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                  5/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 6 of 8




      This Week

           Monday: International Women's Day. Earnings expected from H&R Block

           Tuesday: Earnings expected from Stitch Fix and Dick's Sporting Goods

           Wednesday: Earnings expected from Bumble, Campbell Soup, and Asana. Roblox goes
      public via direct listing.

           Thursday: One-year anniversary of the pandemic. Weekly jobless claims. Earnings
      expected from Oracle, DocuSign, Poshmark, GoodRx, and Ulta

           Friday: First anniversary of Broadway theaters closing in the pandemic.

      Authors of this Snacks own shares of: GM, Apple, Amazon, Tesla, Square, and Microsoft


      ID: 1553535




                                        Subscribe to Robinhood Snacks

                                                  name@example.com




https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                              6/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 7 of 8
  Our Editorial Principles
  Robinhood Financial LLC and Robinhood Crypto, LLC are wholly-owned subsidiaries of Robinhood Markets, Inc. Equities and
  options are offered to self-directed customers by Robinhood Financial. Robinhood Financial is a member of the Financial Industry
  Regulatory Authority (FINRA) and the Securities Investor Protection Corporation (SIPC), which protects securities customers of its
  members up to $500,000 (including $250,000 for claims for cash). Explanatory brochure available upon request or at
  www.sipc.org. Cryptocurrency trading is offered through an account with Robinhood Crypto. Robinhood Crypto is not a member of
  FINRA or SIPC. Cryptocurrencies are not stocks and your cryptocurrency investments are not protected by either FDIC or SIPC
  insurance.

  Getting “early access” to options or Web is defined as signing up with a valid email address for a spot in Robinhood Financial’s
  respective waitlist queues for Web or for options. Getting “early access” to Robinhood Crypto is defined as signing up with a valid
  email address for a spot in Robinhood Crypto’s waitlist queue. Early access to the waitlist for Web, options, or Robinhood Crypto
  should in no way be construed as confirmation that a brokerage account with Robinhood Financial has been opened or will even
  be approved for opening. Priority may be given to Robinhood Gold subscribers and existing customers of Robinhood Financial.

  Free trading of stocks and options refers to $0 commissions for Robinhood Financial self-directed individual cash or margin
  brokerage accounts that trade U.S. listed securities via mobile devices or Web. Relevant SEC & FINRA fees may apply. Please see
  the Fee Schedule.

  Robinhood Financial is currently registered in the following jurisdictions. This is not an offer, solicitation of an offer, or advice to
  buy or sell securities, or open a brokerage account in any jurisdiction where Robinhood Financial is not registered. Additional
  information about your broker can be found by clicking here.

  Margin trading involves interest charges and risks, including the potential to lose more than deposited or the need to deposit
  additional collateral in a falling market. Before using margin, customers must determine whether this type of trading strategy is
  right for them given their specific investment objectives, experience, risk tolerance, and financial situation. For more information
  please see Robinhood Financial’s Margin Disclosure Statement, Margin Agreement and FINRA Investor Information. These
  disclosures contain information on Robinhood Financial’s lending policies, interest charges, and the risks associated with margin
  accounts.

  Investors should consider the investment objectives and unique risk profile of Exchange Traded Funds (ETFs) carefully before
  investing. ETFs are subject to risks similar to those of other diversified portfolios. Leveraged and Inverse ETFs may not be suitable
  for all investors and may increase exposure to volatility through the use of leverage, short sales of securities, derivatives and other
  complex investment strategies.

  Although ETFs are designed to provide investment results that generally correspond to the performance of their respective
  underlying indices, they may not be able to exactly replicate the performance of the indices because of expenses and other
  factors. A prospectus contains this and other information about the ETF and should be read carefully before investing. Customers
  should obtain prospectuses from issuers and/or their third party agents who distribute and make prospectuses available for
  review. ETFs are required to distribute portfolio gains to shareholders at year end. These gains may be generated by portfolio
  rebalancing or the need to meet diversification requirements. ETF trading will also generate tax consequences. Additional
  regulatory guidance on Exchange Traded Products can be found by clicking here.

  Options transactions may involve a high degree of risk. Please review the options disclosure document entitled the
  Characteristics and Risks of Standardized Options available through https://about.robinhood.com/legal or
  https://www.theocc.com to learn more about the risks associated with options trading.

  The cash management program is expected to be offered by Robinhood Financial LLC. The cash management program, when
  operational, will be an added program to Robinhood brokerage accounts and will not be a separate account or a bank account.
  Robinhood Financial will provide additional information on the cash management program once it is operational to help
  customers, including those with “early access,” to determine if they want to add the program to their brokerage account.

  Robinhood Snacks newsletters and podcasts reflect the opinions of only the authors who are associated persons of Robinhood
  Financial LLC and do not reflect the views of Robinhood Markets, Inc. or any of its subsidiaries or affiliates. They are meant for
  informational purposes only, are not intended to serve as a recommendation to buy or sell any security in a self-directed
  Robinhood account or any other account, and are not an offer or sale of a security. They are also not research reports and are not
  intended to serve as the basis for any investment decision. Any third-party information provided therein does not reflect the views
  of Robinhood Markets, Inc., Robinhood Financial LLC, or any of their subsidiaries or affiliates. All investments involve risk and the
  past performance of a security or financial product does not guarantee future results or returns. Keep in mind that while
  diversification may help spread risk, it does not assure a profit or protect against loss. There is always the potential of losing
  money when you invest in securities or other financial products. Investors should consider their investment objectives and risks
  carefully before investing. The price of a given security may increase or decrease based on market conditions and customers may
  lose money, including their original investment. Robinhood Financial LLC, member FINRA/SIPC.

https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                                                             7/8
3/9/2021                  Case 3:21-cv-02304-LB Document 1-1 Filed 03/31/21 Page 8 of 8
  Testimonials may not be representative of the experience of other customers and are not guarantees of future performance or
  success. Robinhood Financial LLC, member FINRA/SIPC.


  Third party information provided for product features, communications, and communications emanating from social media
  communities, market prices, data and other information available through Robinhood Markets, Inc., Robinhood Financial LLC or
  Robinhood Crypto, LLC are meant for informational purposes only and are not intended as an offer or solicitation for the purchase or
  sale of any financial instrument or cryptocurrency or as an official confirmation of any transaction. The information provided is not
  warranted as to completeness or accuracy and is subject to change without notice. Any information about Robinhood Crypto on any
  Robinhood website (including www.robinhood.com and blog.robinhood.com), the Robinhood platform, e-mails, or any other
  communications, are meant for informational purposes only and are not intended as an offer, solicitation, or advertisement for
  Robinhood Crypto or any goods or services offered by Robinhood Crypto. The Robinhood website provides its users links to social
  media sites and email. The linked social media and email messages are pre-populated. However, these messages can be deleted or
  edited by users, who are under no obligation to send any pre-populated messages. Any comments or statements made herein do
  not reflect the views of Robinhood Markets Inc., Robinhood Financial LLC, Robinhood Crypto, LLC, or any of their subsidiaries or
  affiliates.

  Investors should be aware that system response, execution price, speed, liquidity, market data, and account access times are
  affected by many factors, including market volatility, size and type of order, market conditions, system performance, and other
  factors.

  All investments involve risk and the past performance of a security, or financial product does not guarantee future results or returns.
  Keep in mind that while diversification may help spread risk it does not assure a profit, or protect against loss, in a down market.
  There is always the potential of losing money when you invest in securities, or other financial products. Investors should consider
  their investment objectives and risks carefully before investing.

  Cryptocurrency is a digital representation of value that functions as a medium of exchange, a unit of account, or a store of value, but
  it does not have legal tender status. Cryptocurrencies are sometimes exchanged for U.S. dollars or other currencies around the
  world, but they are not currently backed nor supported by any government or central bank. Their value is completely derived by
  market forces of supply and demand, and they are more volatile than traditional currencies. Trading in cryptocurrencies comes with
  significant risks, including volatile market price swings or flash crashes, market manipulation, and cybersecurity risks. In addition,
  cryptocurrency markets and exchanges are not regulated with the same controls or customer protections available in equity, option,
  futures, or foreign exchange investing. Cryptocurrency trading requires knowledge of cryptocurrency markets. In attempting to profit
  through cryptocurrency trading, you must compete with traders worldwide. You should have appropriate knowledge and experience
  before engaging in substantial cryptocurrency trading. Cryptocurrency trading may not generally be appropriate, particularly with
  funds drawn from retirement savings, student loans, mortgages, emergency funds, or funds set aside for other purposes.
  Cryptocurrency trading can lead to large and immediate financial losses. Under certain market conditions, you may find it difficult or
  impossible to liquidate a position quickly at a reasonable price. This can occur, for example, when the market for a particular
  cryptocurrency suddenly drops, or if trading is halted due to recent news events, unusual trading activity, or changes in the
  underlying cryptocurrency system. Several federal agencies have also published advisory documents surrounding the risks of virtual
  currency. For more information see, the CFPB’s Consumer Advisory, the CFTC’s Customer Advisory, the SEC’s Investor Alert, and
  FINRA’s Investor Alert.

  Robinhood Crypto, LLC has a seller of payment instruments license in Georgia, with reference number 61417.

  Robinhood Crypto, LLC has a money transmitter license in New Jersey, with reference number 1803456-C22.

  Please note that an Alaska money transmission license does not cover the transmission of virtual currency.

  Check the background of Robinhood Financial LLC and Robinhood Securities, LLC on FINRA’s BrokerCheck.

  Robinhood Terms & Conditions Disclosure Library Contact Us FAQ

  © 2021 Robinhood. All rights reserved.




https://snacks.robinhood.com/newsletters/2KcYlm7Cjo4LfUQhj5AhuJ/                                                                            8/8
